COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-06-377-CV
 
 
IN RE CHRIS‑EARL:
FIRMAN                                                     RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator's petition for writ of mandamus, prohibition, and
injunction and is of the opinion that relief should be denied.  Accordingly, relator's petition for writ of  mandamus, prohibition, and injunction is
denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
 
PANEL A: 
DAUPHINOT, J.; CAYCE, C.J.; and WALKER, J.
 
DELIVERED: 
October 20, 2006




    [1]See
Tex. R. App. P. 47.4.